Citation Nr: 1018182	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-00 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to 
February 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

As support for his claim for PTSD, the Veteran testified at a 
hearing at the RO in September 2009 before the undersigned 
Veterans Law Judge of the Board, also commonly referred to as 
a Travel Board hearing.  Following the hearing, the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2009).

The Veteran initiated, but did not perfect, an appeal 
concerning three other claims that he also filed, which were 
denied - for service connection for hypertension, benign 
prostatic hypertrophy, and sexual dysfunction.  See 38 C.F.R. 
§ 20.200 (an appeal to the Board consist of a timely filed 
notice of disagreement (NOD), in writing, and after receipt 
of a statement of the case (SOC), a timely filed substantive 
appeal (e.g., a VA Form 9 or equivalent statement).  He did 
not file this necessary VA Form 9 or equivalent concerning 
these other claims.  So the only claim currently before the 
Board is for PTSD.




FINDING OF FACT

There is competent and credible medical and other evidence of 
record indicating the Veteran's PTSD is as likely as not 
attributable to his military service, especially to incidents 
that occurred while engaged in combat in Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2009) (harmless error).  See 
also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating 
the Veteran, as the pleading party, not VA, has the burden of 
showing why a VCAA notice error is prejudicial - meaning 
outcome determinative).



II.  Entitlement to Service Connection for PTSD

The Veteran alleges he has PTSD because of his experiences in 
Vietnam during the Vietnam War.  Specifically, he claims that 
he was injured while stationed in DaNang and subsequently 
transported to Japan for treatment, but that he declined a 
Purple Heart Medal because other soldiers were injured more 
severely and therefore more deserved this prestigious 
recognition.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.

To establish entitlement to service connection, there must 
be:  (1) a medical diagnosis of a current disability; (2) 
medical or, in some cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus or link between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

To establish service connection for PTSD, in particular, 
there must be:  (1) medical evidence diagnosing this 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the Veteran "engaged in combat with the 
enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
shown through military citation or other appropriate evidence 
that a Veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence of their actual occurrence, provided 
the testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d) and (f)(2). 

If, on the other hand there is no combat experience, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
His testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  The record must 
contain service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).  That is to say, proof of the actual 
occurrence of a claimed stressor cannot consist solely of 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996).

Just because a physician or other health professional 
accepted appellant's description of his or her experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

All of that said, however, a stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  See, too, Pentecost v. Principi, 16 Vet. 
App. 124 (2002).

Turning now to the relevant facts of this particular case.  
Records obtained from the local VA Medical Center (VAMC) show 
the Veteran was administered a full battery of 
neuropsychological tests in June 2005, and interviewed, which 
did not result in the necessary diagnosis of PTSD but, 
instead, depressive disorder that was determined to be 
related to major life adjustment following his retirement 
from his civilian job.  In Clemons v. Shinseki, 23 Vet. App. 
1 (2009), the Court indicated that the scope of a mental 
health disability claim includes any mental disability that 
reasonably may be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  Here, though, even the depressive disorder that was 
diagnosed following that comprehensive battery of testing was 
not linked to the Veteran's military service, rather, 
to something else entirely.

In any event, the Veteran has since received the required 
DSM-IV PTSD diagnosis.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed - to at least 
confirm the Veteran has it, and that, without this minimum 
level of proof, there can be no valid claim); see also 
38 C.F.R. § 3.304(f).

Concerning this threshold minimum requirement, a VA clinician 
made this necessary diagnosis in February 2006, and there are 
other records in the file showing ongoing treatment for this 
condition during the years since.  According to Cohen, these 
diagnoses are presumed to be in accordance with the DSM-IV 
criteria, both in terms of the adequacy and sufficiency of 
the stressor claimed.

The determinative issue, then, is whether there also is 
sufficient evidence for concluding that the alleged stressor 
actually occurred during service, and if so, whether there 
also is medical evidence linking this PTSD diagnosis to that 
stressor.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

There is no prima fascia evidence in the file of combat in 
Vietnam, despite the Veteran's contentions to the contrary, 
to conclusively establish the occurrence of his claimed 
stressor while stationed there.  His service personnel 
records, including his DD Form 214, while confirming he had a 
tour in Vietnam, do not list of any of the medals, 
commendations or awards that are typically considered to be 
conclusive evidence of involvement in combat during service.  
See VA Adjudication Procedure Manual (M21-1), at Part VI, 
Change 112, para 11.37(b)(1) (March 10, 2004).  See also 
VAOGCPREC 12-99 (Oct. 18, 1999).  The medals and awards he 
received, while commendable in their own right, do not 
suggest his engagement in combat against enemy forces.  38 
U.S.C.A. § 1154(b), and the implementing VA regulation 38 
C.F.R. § 3.304(d) and (f)(2), require that he have actually 
participated in combat with the enemy - meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply if he only served in a general "combat area" or "combat 
zone" but did not himself engage in combat with the enemy.  
See again VAOPGCPREC 12-99 (October 18, 1999).

But the Board finds the Veteran's hearing testimony and 
assertions credible of declining acceptance of the Purple 
Heart Medal, although injured, in favor of others he believed 
more deserving who he says had been much more severely 
injured.  The Purple Heart Medal is prima fascia evidence of 
valor or heroism shown while engaged in combat with an enemy 
force.  See VAOPGCPREC 12-99 (October 18, 1999).  And in 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. 
S. Court of Appeals for the Federal Circuit addressed 
lay evidence as potentially competent to support the presence 
of disability, including during service, even where not 
corroborated by contemporaneous medical evidence.  As such, 
the Veteran and his wife's lay testimony during the hearing 
is sufficient corroboration of his combat stressor in 
service, especially since there also are military personnel 
records in the file confirming he was transported from DaNang 
during the relevant time in question, the Tet Offensive, in 
turn suggesting as he is alleging that his transport out of 
DaNang was to Japan to treat the shrapnel injury to his left 
arm that he had sustained in combat when his unit came under 
attack or siege during that infamous battle.

So the Veteran not only has the required DSM-IV diagnosis of 
PTSD, but also confirmation of his engagement against enemy 
forces in combat during the Vietnam War.  Moreover, still 
other evidence in this case acknowledges that he probably 
experienced this alleged stressor in service, and others, 
which underlie his present diagnosis of PTSD.  Concerning his 
stressors, in a statement submitted in January 2010, he 
claims that while his military occupational specialty (MOS) 
was cook, the very first night he was in Vietnam he was 
assigned to night security for 30 hours, without sleep.  He 
says that he was then assigned to a unit providing support to 
areas weakened by prior attacks.  He adds there were big guns 
going off all the time, further contributing to his inability 
to sleep and constant fear and anxiety over what might happen 
to him.  The claimed shrapnel injury to his left arm and hand 
purportedly were in a rocket and mortar attack, requiring, as 
mentioned, his transport from DaNang to Japan for medical 
treatment.  He also claims that his brother, who was in the 
Army (the Veteran was in the Marines), came to visit him 
while he was in the hospital, and that he returned to Vietnam 
in November 1969 after his wounds healed sufficiently.

Since these purported stressors pertain to his combat 
experiences in Vietnam and are consistent with the 
circumstances of his service in that capacity, the Board does 
not dispute these events occurred.  In other words, although 
not every detail of the incidents has been confirmed, the lay 
testimony provided by the Veteran and his wife strongly 
suggests that he was indeed exposed to at least some of these 
alleged events.  Pentecost v. Principi, 16 Vet. App. 124 
(2002) (base subjected to rocket attacks during time the 
Veteran was stationed at the base).  In other words, his 
presence with the unit at the time those attacks occurred 
corroborates his testimony that he, too, experienced those 
attacks personally.  There need not be corroboration of every 
detail of his participation.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  

Additionally, there is medical nexus evidence of a 
correlation between the Veteran's PTSD and his experiences in 
combat in Vietnam.  38 C.F.R. 3.304(f)(2); Hickson v. West, 
12 Vet. App. 247, 253 (1999).  This additional supporting 
evidence includes his VA treatment records dating from 
February 2006, when he first received this diagnosis of PTSD, 
continuing with his ongoing evaluation through March 2009.  
There is repeated indication or at least suggestion in these 
records of this condition being the result of his combat 
experiences in Vietnam.  There is also an October 2009 letter 
from a VA clinical psychologist reiterating the Veteran 
suffers from PTSD as a result of the reported traumatic 
events during his military service, and this supporting 
opinion and the others mentioned are probative evidence of a 
positive nexus or linkage between the Veteran's PTSD and his 
cited combat stressors in service.

There is no inherent reason to question the validity or 
credibility of this history of combat service in Vietnam that 
the Veteran has alleged.  So the medical opinions that relied 
on this history, including that one in October 2009, are not 
resultantly compromised.  The Court has held that VA cannot 
reject a supporting medical opinion simply because it is 
based on a history supplied by the Veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the Veteran).

Moreover, in another precedent decision, Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008), the Court discusses, in great 
detail, how to assess the probative weight of medical 
opinions and the value of reviewing the claims file.  The 
Court holds that claims file review, as it pertains to 
obtaining an overview of the claimant's medical history, is 
not a requirement for supporting medical opinions.  The Court 
added, "[i]t is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's underlying decision because the Board had dismissed 
one of the two favorable private medical opinions solely on 
the basis that the physician had not reviewed the claims 
file, without an explanation of why that failure compromised 
the value of the medical opinion.  In contrast, the Court 
held that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

Here, as explained, there is no inherent reason to question 
the Veteran's credibility regarding his alleged combat 
stressors in service because his engagement against combat 
forces during the Vietnam War is rather apparent.  There has 
not been inconsistency in his statements and testimony with 
the other evidence of record, or facial implausibility, bad 
character, malingering, or questions regarding his demeanor 
to impeach the credibility of his testimony.  Macarubbo v. 
Gober, 10 Vet. App. 388 (1997).  The Board may not ignore his 
testimony simply because he is an interested party and stands 
to gain monetarily; his personal interest in a favorable 
outcome of his appeal is just one of the many factors 
mentioned potentially affecting the credibility of his 
testimony.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).



Therefore, resolving all reasonable doubt in his favor, the 
Board finds there is competent and credible medical and other 
evidence of record indicating the Veteran's PTSD is as likely 
as not attributable to his military service, especially to 
incidents that occurred while engaged in combat in Vietnam.  
So his claim must be granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 


ORDER

The claim for service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


